I N THE COURT OF APPEALS OF TENNESSEE

                                          EASTERN SECTI ON           FILED
                                                                        March 6, 1996

                                                                 Cecil Crowson, Jr.
J AY FRANKLI N SM TH,
                 I                              )   C/ A NO. 03A01- 9511- C ourt Clerk
                                                                 Appellate
                                                                           CH- 00381
                                                )
       Pl a i nt i f f - Appe l l e e ,         )   HAMBLEN CHANCERY
                                                )
                                                )
v.                                              )   HON. DENNI S H. I NMAN,
                                                )   CHANCELLOR
                                                )
PATRI CI A ANN SM TH,
                 I                              )   AFFI RMED I N PART,
                                                )   REVERSED I N PART
       De f e nda nt - Appe l l a nt .          )   AND REM ANDED




HERBERT M BACON a nd M
         .                ARK A. COW     AN, BACON, J ESSEE, PERKI NS &
SWANSON, M r i s t own, f or Pl a i nt i f f - Appe l l e e .
           or

ETHEL P. LAW M r i s t own, f or De f e nda nt - Appe l l a nt .
            S, or




                                           O P I N I O N



                                                             Fr a nks . J .



                 I n t hi s c us t ody di s put e , t he pa r t i e s we r e di vor c e d

i n 1 9 9 2, a nd t he mot he r wa s gr a nt e d c us t ody of t he pa r t i e s ’

mi n o r s on.     The de c r e e pr ovi de d t ha t t he mot he r woul d not

r e mo v e t he c hi l d f r om t he St a t e wi t hout pe r mi s s i on of t he

Co u r t , but no s c he dul e d vi s i t a t i on wa s or de r e d.

                 Subs e que nt l y, vi s i t a t i on s c he dul e s we r e or de r e d o r

a g r e e d upon a nd i n J une of 1993 t he mot he r a s ke d pe r mi s s i on t o

mo v e t o Fl or i da wi t h t he c hi l d, whi c h pe t i t i on wa s de ni e d.             In

1 9 9 4 , t he f a t he r pe t i t i one d f or a c ha nge of c us t ody a nd

c o n t e mpt f or f a i l ur e of t he mot he r t o a l l ow or de r e d
v i s i t a t i on.    The Cour t r e f us e d t o c ha nge c us t ody, but

s e n t e n c e d t he mot he r t o t wo da ys i n j a i l f or c ont e mpt of

c o u r t , but s t a ye d t he s e nt e nc e i nde f i ni t e l y on ?t he a s s umpt i o n

t h e r e wi l l be no r e c ur r e nc e of t hi s pa r t i c ul a r pr obl e m?.       Th i s

j u d g me nt wa s e nt e r e d on De c e mbe r 13, 1994.

                   I n J a nua r y of 1995, t he f a t he r f i l e d a pe t i t i on f o r

c o n t e mpt , c ha nge of c us t ody a nd ot he r r e l i e f , a s ki ng t ha t t h e

wi f e b e he l d i n c ont e mpt f or f a i l ur e t o honor t he vi s i t a t i o n

s c h e d u l e dur i ng t he Chr i s t ma s hol i da ys a nd i n J a nua r y of 19 9 5 .

Th e mo t he r f i l e d a de t a i l e d a ns we r ge ne r a l l y de nyi ng t he

a l l e g a t i ons , a nd no i mme di a t e he a r i ng wa s s c he dul e d.

                   On M y 23, t he f a t he r f i l e d a n a me nde d pe t i t i on
                       a

a l l e g i ng f ur t he r vi ol a t i ons of t he or de r e d vi s i t a t i on by t h e

mo t h e r .     The mot he r a ns we r e d t he a me ndme nt t o t he pe t i t i on f o r

c o n t e mpt a nd c ount e r e d wi t h a r e que s t t ha t t he Cour t a l l ow h e r

t o r e l oc a t e wi t h t he c hi l d t o t he St a t e of Fl or i da .

                   The Tr i a l J ud ge , upon he a r i ng pr oof , de ni e d t he

mo t h e r ’ s a ppl i c a t i on t o move wi t h t he c hi l d t o t he St a t e of

Fl o r i d a , a nd f ound t ha t s he ha d wi l f ul l y r e f us e d t o ma ke t h e

c h i l d a va i l a bl e f or or de r e d vi s i t a t i on on t hr e e oc c a s i ons , a n d

s e n t e n c e d he r t o t e n da ys i n j a i l f or e a c h c ont e mpt , pl us t h e

t wo d a ys me nt i one d i n t he De c e mbe r j udgme nt , f or a t ot a l of 3 2

da ys .        He t he n or de r e d t ha t s i xt e e n da ys woul d be r e s e r ve d,

t h e r e ma i ni ng woul d be ?t e mpor a r i l y s t a ye d?.      The j udgme nt wa s

s t a y e d a nd t hi s a ppe a l e ns ue d.

                   As t o t he i s s ue on t he j udgme nt f or c ont e mpt , t he

mo t h e r e s s e nt i a l l y a r gue s t ha t t he j udgme nt i s f or c r i mi na l

c o n t e mpt s houl d be r e ve r s e d be c a us e t he r e wa s no s how c a us e

o r d e r i s s ue d r e qui r i ng t he mot he r t o a ppe a r a t a c e r t a i n t i me

                                                2
a n d s how why s he s houl d not be he l d i n c ont e mpt of c our t , o r

wh y h e r c ont e mpt s houl d not be puni s he d wi t h i nc a r c e r a t i on,

a nd a s s e r t s :       ?W t hout s uc h not i c e , t he c onvi c t i on c a nnot
                             i

s t a nd. ?

                   W c a nnot a gr e e .
                    e                                   The f or e goi ng a r gume nt woul d be

v a l i d ha d t he Cour t be e n pr oc e e di ng unde r Te nne s s e e Code
                                             1
An n o t a t e d §36- 5- 104( a ) .                I n t hi s c onne c t i on, our Supr e me

Co u r t i n Br own v . Lat ham and W k e r v . W k e r , J r . , ___ S. W 2 d
                                     al          al                       .

_ _ _ , ( f i l e d J a nua r y 22, 1996 a t Na s hvi l l e ) , s a i d:

                   The de c i s i      on of t hi s Cour t i s t ha t §36- 5- 104( a )
                   de f i ne s a       c r i mi na l of f e ns e a nd t he r e s ponde nt s a r e
                   e nt i t l e d t    o j ur y t r i a l s .   The s t a t ut e s t a t e s t he
                   e s s e nt i a l    i nd i c i a of a c r i mi na l of f e ns e .     Its
                   vi ol a t i on      i s not de c l a r e d t o be a c ont e mpt a s
                   c ont e mpl a t     e d by Te nne s s e e Code Annot a t e d §29- 9- 102 .

Th e Co ur t t he n c ont r a s t e d t hi s s e c t i on wi t h §29- 9- 102 2 a nd


    1
      36- 5- 104.        Fa i l u r e t o c o mp l y wi t h c h i l d s u p p o r t o r d e r - Cr i mi n a l
    s a n c t i o n s . - ( a ) An y p e r s o n , o r d e r e d t o p r o v i d e s u p p o r t a n d ma i n t e n a n c e
    f o r a mi n o r c h i l d o r c h i l d r e n , wh o f a i l s t o c o mp l y wi t h t h e o r d e r o r
    d e c r e e , ma y , i n t h e d i s c r e t i o n o f t h e c o u r t , b e p u n i s h e d b y i mp r i s o n me n t
    i n t h e c o u n t y wo r k h o u s e o r c o u n t y j a i l f o r a p e r i o d n o t t o e x c e e d s i x
    ( 6 ) mo n t h s .


    2
     29- 9- 102.          S c o p e o f p o we r . -      Th e p o we r o f t h e s e v e r a l c o u r t s t o i s s u e
    a t t a c h me n t s , a n d i n f l i c t p u n i s h me n t s f o r c o n t e mp t s o f c o u r t , s h a l l n o t
    b e c o n s t r u e d t o e x t e n d t o a n y e x c e p t t h e f o l l o wi n g c a s e s :

              ( 1 ) Th e wi l l f u l mi s b e h a v i o r o f a n y p e r s o n i n t h e p r e s e n c e o f t h e
    c our t ,   o r s o n e a r t h e r e t o a s t o o b s t r u c t t h e a d mi n i s t r a t i o n o f j u s t i c e .
              ( 2 ) Th e wi l l f u l mi s b e h a v i o r o f a n y o f t h e o f f i c e r s o f s a i d c o u r t s ,
    i n t he i r of f i c i a l t r a ns a c t i ons .
              ( 3 ) Th e wi l l f u l d i s o b e d i e n c e o r r e s i s t a n c e o f a n y o f f i c e r o f t h e
    s a i d c o u r t s , p a r t y , j u r o r , wi t n e s s , o r a n y o t h e r p e r s o n , t o a n y l a wf u l
    wr i t , p r o c e s s , o r d e r , r u l e , d e c r e e o r c o mma n d o f s a i d c o u r t s .
              ( 4 ) Ab u s e o f , o r u n l a wf u l i n t e r f e r e n c e wi t h , t h e p r o c e s s o r
    pr oc e e di ngs of t he cour t .
              ( 5 ) W l l f u l l y c o n v e r s i n g wi t h j u r o r s i n r e l a t i o n t o t h e me r i t s o f
                        i
    t h e c a u s e i n t h e t r i a l o f wh i c h t h e y a r e e n g a g e d , o r o t h e r wi s e t a mp e r i n g
    wi t h t h e m.
              ( 6 ) An y o t h e r a c t o r o mi s s i o n d e c l a r e d a c o n t e mp t b y l a w.

    29 - 9- 10 3.       Pu n i s h me n t . - Th e p u n i s h me n t f o r c o n t e mp t ma y b e         by f i ne or
    b y i mp r i s o n me n t o r b o t h .
               ( b ) W e r e n o t o t h e r wi s e s p e c i a l l y p r o v i d e d , t h e c i r c u i
                        h                                                                                   t , cha nc e r y,
    a n d a p p e l l a t e c o u r t s a r e l i mi t e d t o a f i n e o f f i f t y d o l l a r s        ( $50. 00) ,
    a n d i mp r i s o n me n t n o t e x c e e d i n g t e n ( 1 0 ) d a y s , a n d a l l o t h e r       c our t s a r e
    l i mi t e d t o a f i n e o f t e n d o l l a r s ( $ 1 0 . 0 0 ) .




                                                             3
c o n c l ude d:

                   The puni s hme nt a ut hor i z e d f a r e xc e e ds t he $50. 00
                   f i ne a nd t e n da ys i mpr i s onme nt pr ovi de d i n Te nne s s e e
                   Code Annot a t e d §29- 9- 102, 103, whi c h a r e t he
                   s a nc t i ons t r a di t i ona l l y ut i l i z e d t o vi ndi c a t e t he
                   a ut hor i t y of t he c our t s .

As J u dge Da ught r e y obs e r ve d i n St at e v . Sammons , 656 S. W 2d
                                                                        .

8 6 2 ( 1982) a t 866:

                   [ t ] t he onl y c ont e mpt powe r c onf e r r e d upon t he t r i a l
                   c our t f or i nf r a c t i ons of vi s i t a t i on a nd c us t ody
                   or de r s i s f ound i n T. C. A. §29- 9- 102.          T. C. A. §29- 9 -
                   103 l i mi t s t he ma xi mum f i ne i mpos i bl e by t he c i r c u i t
                   c our t f or s uc h c ont e mpt s t o $50. 00, a nd t he ma xi mu m
                   pe r i od of i mpr i s onme nt t o t e n da ys .

                   I n t hi s c a s e , t he pe t i t i on c ha r ge d s pe c i f i c

v i o l a t i ons of t he or de r e d vi s i t a t i on, a nd a s ke d t ha t t he

mo t h e r be puni s he d.          Cl e a r l y t he Tr i a l Cour t ’ s c ont e mpt

j u d g me nt wa s ma de t o vi ndi c a t e t he a ut hor i t y of t he Cour t .              He

o b s e r ve d:

                   I don’ t l i ke s e nt e nc i ng pe opl e t o j a i l .   I t hi nk i t
                   i s s ome whe r e be yond t he l a s t r e s or t , but s ome whe r e
                   t he Cour t ha s got t o uphol d t he i nt e gr i t y a nd
                   va l i di t y of i t s own or de r s , or we ha ve not hi ng l e f t
                   a t a l l e xc e pt f i ght i t out on t he s t r e e t .

Th e Co ur t ’ s a c t i on f a l l s wi t hi n a nd i s a ut hor i z e d by T. C. A.

§ 2 9 - 1 - 102- 3.      W a f f i r m t he c ont e mpt j udgme nt .
                          e

                   The mot he r a r gue s t ha t s he s houl d be a l l owe d t o mo v e

wi t h t he c hi l d t o t he St a t e of Fl or i da .            Dur i ng t he t r i a l , t h e

f a t h e r ’ s p r i nc i pa l r e s i s t a nc e t o t he move wa s e xpr e s s e d i n t h e

f o l l o wi ng que s t i on a nd a ns we r :

                   Q.     M . Smi t h, i f t he Cour t s houl d c ons i de r
                            r
                          a l l owi ng M s . Smi t h t o t a ke t ha t j ob a nd mov e
                                           r
                          t o Fl or i da , do you t hi nk you woul d e ve r ha ve
                          vi s i t a t i on a ga i n?

                   A.     No, I wo ul dn’ t .

Th e mo t he r wa s a s ke d a bout he r r e a s ons f or movi ng, a nd s he

g a v e t he f ol l owi ng a ns we r s :

                                                  4
              Q.      You’ ve a s ke d t hi s Cour t ove r a nd ove r a ga i n t o
                      be a l l owe d t o move t o Fl or i da ?

              A.      Ye s .

              Q.      W t ’ s i n Fl or i da ?
                       ha

              A.      A l ot of f a mi l y, a l ot of s uppor t , good j obs ,
                      good s c hool s .

              Q.      W t f a mi l y i s down t he r e ?
                       ha

              A.      M mot he r , my s t e p- f a t he r , a unt , unc l e ,
                        y
                      c ous i ns , my br ot he r .

              Q.      Do you ha ve a ny f a mi l y up he r e a t Ha ml i n
                      Count y?

              A.      None wha t s oe ve r .

              Q.      I f you we r e a l l owe d t o move t o Fl or i da , do y o u
                      unde r s t a nd t ha t J us t i n woul d pr oba bl y s pe nd t h e
                      e nt i r e s umme r wi t h hi s da ddy?

              A.      Ye s , I u nde r s t a nd t ha t .

              Q.      And t ha t ’ s ok wi t h you?

              A.      Ye s , i t i s .

              Q.      You woul d br i ng hi m up he r e a nd ge t hi m he r e
                      f or t he vi s i t a t i on?

              A.      Ye s .

              Q.      W d y’ a l l ha ve a ny pl a ns t o c ome up he r e
                        oul
                      a r ound Chr i s t ma s , or woul d you pr ovi de s ome
                      t r a ns por t a t i on dur i ng Chr i s t ma s ?

              A.      I f t he Cour t or de r e d i t , I woul d s e e t ha t he
                      wa s h e r e .

              The Cour t , i n de nyi ng r e mova l , ga ve a s a r e a s on:

              I n a ny e ve nt , M s .
                                   r       Smi     t h’ s a ppl i c a t i on t o l e a ve t h e
              St a t e of Te nne s s e e   wi t    h t he c hi l d i s de ni e d be c a us e
              I a m c onvi nc e d t ha t    wi     l l be t he l a s t vi s i t t he c h i l d
              wi l l e ve r ma ke t o t    he      St a t e of Te nne s s e e .

              The mot he r ha s t he bur de n of e s t a bl i s hi ng by

p r e p o n de r a nc e of t he e v i de nc e t ha t i t i s i n t he c hi l d’ s be s t

i nt e r e s t t o r e l oc a t e wi t h t he c hi l d t o t he St a t e of Fl or i da .

Ta y l o r v . Tay l or , 849 S. W 2d 319 ( Te nn. 1993) .
                                  .


                                               5
                Tay l or t e a c he s t ha t a mong t he f a c t or s t o be

c o n s i d e r e d i n r e mova l di s put e s a r e t ha t t he we l f a r e of t he

c hi l d i s a f f e c t e d b y t he we l f a r e of t he c us t odi a l pa r e nt , a nd

t h a t t he be s t i nt e r e s t s of t he c hi l d mus t be r e vi e we d i n or d e r

t o d e t e r mi ne t he a dva nt a ge s of t he move t o t he c hi l d.

                The f a t he r i n hi s br i e f on a ppe a l a r gue s t ha t

a l l o wi ng t he mot he r t o move t o Fl or i da woul d pr e c l ude a ny

me a n i n gf ul r e l a t i ons hi p be t we e n t he f a t he r a nd c hi l d, a nd t o

mo v e t he c hi l d f r om s c hool f r i e nds a nd s ur r oundi ngs woul d b e

d e v a s t a t i ng t o t he c hi l d , a nd i n e f f e c t , he f e a r s t ha t he

wo u l d no l onge r ha ve a ny vi s i t a t i on wi t h t he c hi l d.            M t of
                                                                                    os

h i s c onc e r ns a r e t o a de gr e e pr e s e nt i n a ny r e l oc a t i on.

                W be l i e ve t he e vi de nc e pr e ponde r a t e s a ga i ns t t he
                 e

Tr i a l J udge ’ s de c i s i on, a nd t ha t t he mot he r a nd c hi l d s houl d

b e p e r mi t t e d t o r e l oc a t e t o Fl or i da .       T. R. A. P. Rul e 13( d) .

Th e r e c or d doe s not e s t a bl i s h t ha t t he f a t he r woul d l os e a l l

v i s i t a t i on wi t h t he c hi l d, a s he f e a r s , s houl d t he move t a k e

pl a c e .   M e ove r , a s t he Supr e me Cour t i n Roge r o v . Pi t t , 7 5 9
              or

S. W 2 d 109 ( Te nn. 1988) not e d, ?a ny a r r a nge me nt s r e ga r di ng
    .

c u s t o d y of a mi nor c hi l d a r e s ubj e c t t o t he c ont i nui ng c ont r o l

o f t h e c our t r e nde r i ng t he de c r e e , s o l ong a s one of t he

p a r t i e s r e ma i ns i n Te nn e s s e e . ?       I d. 112.



                 Ac c or di ngl y, t he j udgme nt of t he Tr i a l Cour t i s

a f f i r me d a s t o t he f i ndi ng of c ont e mpt , but r e ve r s e d on t he

i s s u e of t he mot he r ’ s movi ng t o Fl or i da .

                 Upon r e ma nd, t h e Tr i a l Cour t wi l l s e t l i be r a l

v i s i t a t i on wi t h t he f a t he r dur i ng s umme r hol i da ys a nd ot he r

s c h o o l va c a t i ons .

                                                    6
              The c os t o f t he a ppe a l i s a s s e s s e d one - ha l f t o e a c h

p a r t y a nd t he c a us e r e ma nde d.




                                             ________________________
                                             He r s c he l P. Fr a nks , J .


CONCUR:




_ _ _ _ _ ______________________
Do n T. M M r a y, J .
             c ur




_ _ _ _ _ _ _____________________
Ch a r l e s D. Sus a no, J r . , J .




                                             7